OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
Hon. Red ~~cDanle1,
                  Page 2


       emolument, exoept that or justioe or the
       peaoe, oounty oommissloner,notery public,
       and po&naeter, airher 0r the Xatiqnal
       Guards, the National Guard Reserve, and the
       OrrIcers* Reeerve Corps or the United States,
       and enlisted men or the YiatlonalGuard, the
       Eatlonal Guard Reserve and the organized re-
       serves or the United States, unless other-
       wise spec5.nllyprovided herein. Frovldsd,
       that nothing ia this Constitutionsh@l be
       oonstrued to pmhlblt~an offtow, or onlint-
       edxanoithe~I?atlonal Guard,andtheLkfloiYl
       cuard RtJllme, or 6a ofriaer la the effioera~'
       Bssens Co+    afth0 Wtad..States frca hold-
       ingin eo~$motioa.with suoh offloe~anyother
       otiioe 'orposit~aa.xtfhaaar, trust er profit,
       under this..rtaMa$ the United 8tates.m.'~

551.
            “A@fs the rule at aomloala,   th0 maxa
       person oarmot hold two inoompatibXe.oftidu.
       Aooep$anae of aad qmU.?Soatfoa for:- aWie@
       inotmipt$bWwlth.oao'~IraadJ~held~isc-a‘r~s~~   .,
       natian *~vqeatiQIL:of -the'~i4m ~WMd,:*egard-
       less of.Wh&ther both ~rwafflees'~$UOo%xmat
       wlth.l.i~~tbe~maalngof the'Co~stfitutlon.
                                               ,~Oifloea
       arelaaiiapatibleuhm~thelr dutlee me or My
       be lneoariisteatar~at@lioC, but aoCwhora their
       duties arewhollf uarelatea,.or la'xiomquier
       inoanalstratanCare never in eonfliothaadwhere
       neither oitioer is'aaoountobleor undC the'do&n-
       ion or, or eubordlaate~to,the otJser',.orhw3 any
       right Or power to interior8dthMmwthor      Ln
       the per+mnoe    of any duty . . ."
          On April 27, 19Sl thfs department hsld coinan
optiion.byHon. Everett B. fohn8on, Assistant Att&ns~
ckmal, that the 0rri00 cb 60tmty alw.% is kmmpatlble
with the OrriOe or notary publlo and that a .personhold-
ing the oitioe or aaunty olerlcoould not at the~eame time
hold%he orrice 0r notary ptlt&M. +m enoloae herewith a
t30pyor t;hieopinion.
          The da8e of Qongea 7L).Beall et ul, 41 8. F. fi3)
551, holds that a deputy oounty alerltie a pUbli0 otrioer.
Hon.   Ned IWkmlel, Page 3


          Article 1938, Revised Civil Statutes or Texas,
provides that county clerks may in writing, appoint one
or more deputies under hie hand end the seal of hia
court, whfoh ehnll be reoorded in the otflae or suah
oleik; shall be depoeited In the ortloe or the dlstriot
clerk, and thst deputles shall take the orrlalal oath,
shall sot in the name of their principal,and may do and
perform all euoh orflolalsots a8 may be lawfully done
and perrormed by such clerk in peawon.
          In anumr to your rfrst tpea~lon, you are reqmot-
fully a4rise4 that lt la the opinion~of this departmat
that.th4 offi    of deputy omanty ale* and nom     p&l&a
are imompktible. TJiereiore; ,ow aould aat wrte a# aeputy
county olerk an&notary pubria at the same Wm.




          ATTORNEY GENERAL OP w